Name: Commission Regulation (EC) No 1474/94 of 27 June 1994 setting for the 1994/95 marketing year the threshold prices and monthly increases for certain categories of flour, groats and meal
 Type: Regulation
 Subject Matter: foodstuff;  marketing;  prices
 Date Published: nan

 No L 159/30 Official Journal of the European Communities 28 . 6. 94 COMMISSION REGULATION (EC) No 1474/94 of 27 June 1994 setting for the 1994/95 marketing year the threshold prices and monthly increases for certain categories of flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Council has not yet fixed the monthly increases in the prices of the basic products for the 1994/95 marketing year ; Having regard to the Treaty establishing the European Community, Whereas, in so far as such increases may be fixed for the said marketing year, they should be applied also to the products covered by this Regulation ; Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Whereas Commission Regulation (EEC) No 1 580/93 (3) fixes standard qualities for certain cereals and categories of flour, groats and meal and the threshold prices for HAS ADOPTED THIS REGULATION : those categories of products ; Article 1Whereas the target and threshold prices for cereals were fixed for the 1993/94 marketing year by Commission Regulation (EEC) No 1709/93 of 29 June 1993 adjusting the prices and amounts fixed in ecus in the cereals sector as a result of the monetary alignments during the 1992/93 marketing year (4) ; Notwithstanding the last subparagraph of Article 3 (2) of Regulation (EEC) No 1766/92, for the 1994/95 marketing year the threshold prices of the products referred to in Article 1 (c) of the said Regulation shall, with the excep ­ tion of malt, be fixed as follows : (ecu per tonne)Whereas, pursuant to Article 5 of Regulation (EEC) No 1766/92, the threshold prices of wheat, meslin and rye flour, and of wheat groats and meal, shall be fixed in accordance with the rules and in respect of the standard qualities specified in Articles 6 to 9 of Regulation (EEC) No 1580/93 ; Wheat or meslin flour 266,13 Rye flour 266,13 Groats and meal of common wheat 287,42 Groats and meal of durum wheat 287,42 Whereas calculations made on the basis of such rules result in the prices set out below ; Article 2 The prices set out in Article 1 shall, where appropriate, be increased by the amounts of the monthly increases appli ­ cable during the 1994/95 marketing year to the threshold price of the basic product, multiplied by a coefficient of 1.4 for wheat, meslin and rye flour and by a coefficient of 1.5 for groats and meal of common wheat and of durum wheat. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. Whereas the threshold prices for processed products must be adjusted on the basis of the monthly increases applic ­ able during the 1994/95 marketing year to the threshold price for the basic product, taking into account the processing coefficients for such products ; (') OJ No L 181 , 1 . 7 . 1992, p. 21 . O OJ No L 196, 5. 8 . 1993, p. 22 . O OJ No L 152, 24. 6 . 1993 , p. 14. C) OJ No L 159, 1 . 7. 1993, p. 80 . 28 . 6. 94 Official Journal of the European Communities No L 159/31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1994. For the Commission Rene STEICHEN Member of the Commission